Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2008 Date of Reporting Period: 09/30/2008 Item 1. Schedule of Investments. Nicholas Limited Edition, Inc. Schedule of Investments (unaudited) AS OF: 09/30/2008 VALUE COMMON STOCKS - 91.00% Consumer Discretionary - Auto & Components - 0.25% 60,000 Amerigon Incorporated * $ 394,800 Consumer Discretionary - Consumer Durables & Apparel - 1.14% 90,000 Carter's, Inc. * 1,775,700 Consumer Discretionary - Consumer Services - 2.43% 92,500 BJ's Restaurants Inc. * 1,104,450 33,300 Matthews International Corporation 1,689,642 110,000 Texas Roadhouse, Inc. - Class A * 988,900 3,782,992 Consumer Discretionary - Hotels, Restaurants & Leisure - 2.25% 40,000 California Pizza Kitchen, Inc. * 514,800 35,000 Jack in the Box Inc. * 738,500 28,000 Panera Bread Company * 1,425,200 57,500 Sonic Corp. * 837,775 3,516,275 Consumer Discretionary - Media - 0.18% 5,000 Morningstar, Inc. * 277,350 Consumer Discretionary - Retail - 3.64% 26,000 J.Crew Group, Inc. * 742,820 90,000 Monro Muffler Brake, Inc. 2,075,400 95,000 O'Reilly Automotive, Inc. * 2,543,150 20,000 Penske Automotive Group, Inc. 229,400 2,000 Tractor Supply Company * 84,100 5,674,870 Consumer Staples - Food, Beverage & Tobacco - 1.45% 25,000 J.M. Smucker Company (The) 1,267,250 151,500 Smart Balance, Inc. * 993,840 2,261,090 Consumer Staples - Household & Personal Products - 1.15% 50,000 WD-40 Company 1,796,500 Energy - 6.80% 45,100 Approach Resources Inc. * 652,146 70,000 Bolt Technology Corporation * 1,012,900 22,500 Bristow Group Inc. * 761,400 15,200 Continental Resources, Inc. * 596,296 70,500 Crosstex Energy, Inc. 1,760,385 42,000 Denbury Resources Inc. * 799,680 30,000 Dril-Quip, Inc. * 1,301,700 20,000 IHS Inc. * 952,800 100,000 Parallel Petroleum Corporation * 942,000 55,000 TETRA Technologies, Inc. * 761,750 105,400 TXCO Resources Inc. * 1,058,216 10,599,273 Exchange Traded Fund - 3.97% 87,500 iShares Russell 2000 Growth Index Fund 6,188,000 Financials - Banks - 3.50% 75,000 Associated Banc-Corp 1,496,250 101,000 Baylake Corp. 681,750 60,000 FirstMerit Corporation 1,260,000 100,000 Marshall & Ilsley Corporation 2,015,000 5,453,000 Financials - Diversified - 3.65% 23,000 Affiliated Managers Group, Inc. * 1,905,550 55,000 Eaton Vance Corp. 1,937,650 75,000 Waddell & Reed Financial, Inc. 1,856,250 5,699,450 Financials - Insurance - 4.72% 120,000 Brown & Brown, Inc. 2,594,400 112,500 HCC Insurance Holdings, Inc. 3,037,500 53,400 Willis Group Holdings Limited 1,722,684 7,354,584 Health Care - Equipment - 7.81% 100,000 DexCom, Inc. * 619,000 41,000 IDEXX Laboratories, Inc. * 2,246,800 114,400 Insulet Corporation * 1,592,448 34,550 Meridian Bioscience, Inc. 1,003,332 105,000 Micrus Endovascular Corporation * 1,464,750 32,500 NuVasive, Inc. * 1,603,225 40,000 Somanetics Corporation * 874,800 65,400 TranS1 Inc. * 646,806 70,000 Wright Medical Group, Inc. * 2,130,800 12,181,961 Health Care - Pharmaceuticals & Biotechnology - 5.44% 42,000 Charles River Laboratories International, Inc. 2,332,260 40,000 Kendle International Inc. * 1,788,400 77,000 PAREXEL International Corporation * 2,206,820 30,000 Techne Corporation * 2,163,600 8,491,080 Health Care - Services - 7.09% 80,000 AmSurg Corp. * 2,037,600 60,000 DaVita, Inc. * 3,420,600 101,000 Dialysis Corporation of America * 792,850 35,000 Eclipsys Corporation * 733,250 46,200 MWI Veterinary Supply, Inc. * 1,815,198 76,500 VCA Antech, Inc. * 2,254,455 11,053,953 Industrials - Capital Goods - 8.62% 45,000 Brady Corporation 1,587,600 22,500 Ceradyne, Inc. * 824,850 42,650 Graco Inc. 1,518,767 30,000 Kaydon Corporation 1,351,800 40,000 Middleby Corporation (The) * 2,172,400 37,500 MSC Industrial Direct Co., Inc. - Class A 1,727,625 75,000 Orion Energy Systems, Inc. * 420,750 25,000 Powell Industries, Inc. * 1,020,250 50,000 Robbins & Myers, Inc. 1,546,500 48,750 Sun Hydraulics Corporation 1,269,450 13,439,992 Industrials - Commercial Services & Supplies - 6.79% 20,000 Advisory Board Company (The) * 603,200 50,000 Copart, Inc. * 1,900,000 30,000 Fuel Tech, Inc. * 542,700 27,500 Huron Consulting Group Inc. * 1,566,950 60,000 ICF International, Inc. * 1,185,000 75,000 Mobile Mini, Inc. * 1,449,750 70,000 Navigant Consulting, Inc. * 1,392,300 33,000 Stericycle, Inc. * 1,944,030 10,583,930 Industrials - Transportation - 1.03% 94,250 Knight Transportation, Inc. 1,599,423 Information Technology - Hardware & Equipment - 7.63% 90,000 ADC Telecommunications, Inc. * 760,500 11,900 Dolby Laboratories, Inc. * 418,761 17,300 DTS, Inc. * 481,459 120,000 Emulex Corporation * 1,280,400 73,500 FLIR Systems, Inc. * 2,823,870 40,000 Foundry Networks, Inc. * 728,400 85,000 Intermec, Inc. * 1,669,400 45,000 Plexus Corp. * 931,500 40,000 Rofin-Sinar Technologies Inc. * 1,224,400 55,000 ScanSource, Inc. * 1,583,450 11,902,140 Information Technology - Software & Services - 9.81% 42,500 ANSYS, Inc. * 1,609,475 35,000 FactSet Research Systems Inc. 1,828,750 65,900 Heartland Payment Systems, Inc. 1,684,404 90,000 Metavante Technologies, Inc. * 1,733,400 69,500 MICROS Systems, Inc. * 1,852,870 76,100 PROS Holdings, Inc. * 714,579 42,500 Quality Systems, Inc. 1,796,050 55,000 Solera Holdings, Inc. * 1,579,600 29,500 SPSS Inc. * 866,120 55,000 Wright Express Corporation * 1,641,750 15,306,998 Materials - 1.65% 66,000 AptarGroup, Inc. 2,581,260 TOTAL Common Stocks (COST: $ 113,375,403) 141,914,621 SHORT-TERM INVESTMENTS - 9.27% Commercial Paper - 8.20% $ 700,000 H.J. Heinz Finance Company 10/01/08, 2.90% 700,000 750,000 Kellogg Company 10/02/08, 3.25% 749,932 550,000 Aetna Inc. 10/03/08, 2.93% 549,910 725,000 Diageo Capital plc 10/06/08, 5.50% 724,446 550,000 Integrys Energy Group, Inc. 10/06/08, 2.95% 549,775 475,000 Fortune Brands, Inc. 10/08/08, 2.95% 474,727 620,000 General Mills, Inc. 10/09/08, 5.25% 619,277 300,000 Volkswagen of America, Inc. 10/10/08, 2.92% 299,781 350,000 Volkswagen of America, Inc. 10/10/08, 2.95% 349,742 365,000 Wisconsin Energy Corporation 10/10/08, 5.00% 364,544 725,000 Verizon Communications Inc. 10/14/08, 4.00% 723,953 700,000 Volkswagen of America, Inc. 10/14/08, 2.85% 699,280 250,000 John Deere Capital Corporation 10/16/08, 2.30% 249,760 430,000 Kellogg Company 10/21/08, 2.77% 429,338 300,000 Verizon Communications Inc. 10/21/08, 4.75% 299,208 250,000 Diageo Capital plc 10/22/08, 2.93% 249,573 650,000 Wisconsin Energy Corporation 10/22/08, 5.00% 648,104 725,000 Wisconsin Energy Corporation 10/22/08, 5.00% 722,885 650,000 Kellogg Company 10/24/08, 2.75% 648,858 625,000 Integrys Energy Group, Inc. 10/28/08, 6.05% 622,164 700,000 General Mills, Inc. 10/30/08, 5.25% 697,040 775,000 H.J. Heinz Finance Company 10/31/08, 5.90% 771,190 650,000 Integrys Energy Group, Inc. 11/04/08, 5.75% 646,470 12,789,957 Variable Rate Security - 1.07% 1,674,414 Wisconsin Corporate Central Credit Union 10/01/08, 3.60% 1,674,414 TOTAL Short-term Investments (COST: $14,464,371) 14,464,371 TOTAL SECURITY HOLDINGS (COST: $127,839,774) - 100.27% 156,378,992 LIABILITIES, NET OF OTHER ASSETS - (0.27)% (422,758) TOTAL NET ASSETS $155,956,234 % OF NET ASSETS * NON-INCOME PRODUCING As of September 30, 2008, investment cost for federal tax purposes was $127,763,272 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 39,079,581 Unrealized depreciation (10,463,862) Net unrealized appreciation $ 28,615,719 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 - Quoted Prices $141,914,621 $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total $156,378,992 $ *Other financial instruments include futures, forwards and swap contracts. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/21/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/21/2008 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 11/21/2008
